Citation Nr: 1116944	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  04-24 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cataracts of the right eye.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for complications of cataract surgery to include anisometropia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from August 1971 to May 1980.

This case is before the Board of Veterans' Appeals (Board) on appeal from February 2003 and August 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The February 2003 rating decision denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residual complications of cataract surgery; and, the August 2004 rating decision denied entitlement to service connection for cataracts of the right eye.  

The case was initially before the Board in December 2008, at which time the issues were remanded for additional development of the record.  Upon substantial completion of the requested development, the RO issued a supplemental statement of the case (SSOC) in January 2010 and returned the case to the Board.  

In December 2010, the Board requested a medical opinion to address the Veteran's contentions on appeal.  The opinion from the Veterans Health Administration was received at the Board in January 2011.  The Veteran was provided with a copy of the opinion and he was given 60 days to respond.  No additional evidence in support of the claim was received during the 60 day period.  


FINDINGS OF FACT

1.  The Veteran's right eye cataracts were first shown many years following discharge from service and are not medically linked to any disease or incident of service, including the service-connected conjunctivitis.  

2.  The competent medical evidence of record establishes that the Veteran suffered additional disability, including, but not limited to residuals of anisometropia, as a result of complications that occurred during cataracts surgery in June 2001 due to events not reasonably foreseeable.  

CONCLUSIONS OF LAW

1.  Right eye cataracts were not incurred in or aggravated by service nor are they due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2010).

2.  The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for additional disability associated with complications incurred during surgical procedures to remove right eye cataracts, have been met.  38 U.S.C.A. §§ 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated February 2002 (for the 1151 claim) and April 2003 and June 2004 (for the cataracts claim). The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a service connection claim in general, and the relative duties of VA and the claimant to obtain evidence.  

In subsequent letters, dated in May 2006 and December 2008, additional notice was provided regarding what evidence was necessary to substantiate his claims, including on a secondary basis, in addition to notice about how VA assigns initial disability ratings and effective dates for any grant of service connection.  The December 2008 notice letter was followed with a January 2010 SSOC.  

The notice errors in this case did not affect the essential fairness of the adjudication because VA cured the procedural defects and has obtained all relevant evidence.  The notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claim.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Service Connection - Cataracts

The Veteran seeks service connection for cataracts of the right eye.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2010).  The Board notes that the provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449.  The Veteran's claim was filed before the effective date of the revised regulation and therefore the earlier version of the regulation is for application here.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his right eye cataracts are the result of chronic conjunctivitis in service or are related to his service-connected acne vulgaris or associated medication.  The Veteran further contends that he has residuals of complications of cataract surgery including anisometropia.

The Veteran's service treatment records (STRs) reveal that the Veteran was treated for conjunctivitis.  In January 1980 the Veteran was diagnosed with chronic conjunctivitis.  After the Veteran's May 1980 discharge from service, he was afforded a VA Compensation and Pension (C&P) examination in November 1980 in conjunction with a claim of service connection for an eye disability.  The Veteran reported that he had a burning sensation of the eyes especially when he reads.  After examination the Veteran was diagnosed with proptosis of the eyes.  In a December 1980 rating decision, service connection was established for conjunctivitis and a 10 percent rating was assigned.  

In September 1982 the Veteran was afforded a VA C&P eye examination.  The Veteran was diagnosed with blepharitis with chronic conjunctivitis.  At a subsequent VA C&P eye examination in October 1988, the Veteran reported that he had severe irritation of the eyes in service when fumes and exhaust of an M60 machine gun drifted into his eyes.  He indicated that he had frequent sties and went to sick call frequently where he was given eye drops.  He also reported that he developed eyelid crusts.  Examination of the right eye revealed a visual acuity of 20/30 with best correction.  The eye was clear and the anterior chamber was deep and clear.  Examination of the right lens revealed a small opacity.  The right fundus was normal and examination of the right lids revealed slight injection.  Glaucoma was not present in the right eye.  The Veteran was diagnosed with chronic conjunctivitis of both eyes and a small lens opacity in the right eye.  

In a treatment note, dated in November 1988, the Veteran was reported to have been diagnosed with a cataract in the right eye a month earlier.  In June 1989 the Veteran was diagnosed with conjunctivitis.  In a treatment note, dated in November 1989, the Veteran complained of burning and pain in the right eye.  The Veteran was diagnosed with symptoms of blepharitis and CAT.

In December 1989 the Veteran was afforded a VA C&P eye examination.  The Veteran reported eye irritation due to fumes and exhaust from an M60 machine gun in service.  Upon physical examination the Veteran was noted to have a visual acuity of 20/20-1 with best correction in the right eye.  The right eye conjunctiva was inflamed.  The right cornea was clear and the anterior chamber was deep and clear.  The right lens was noted to have a very small opacification.  The right fundus was normal and glaucoma was not present in the right eye.  The Veteran was diagnosed with chronic conjunctivitis of both eyes.  

In a treatment note, dated in August 1990, the Veteran was reported to complain of burning.  He was diagnosed with burning and photophobia with no etiology.  In treatment notes dated September 1991 to January 1992 the Veteran was diagnosed with recurrent right eye optic neuritis.

In May 1992 the Veteran was afforded a VA C&P eye examination.  After examination the Veteran was diagnosed with a very tiny, small anterior polar cataract in the right eye.  The examiner noted that "this is possibly of congenital origin."

In June 2001 and July 2001 the Veteran underwent a total of three surgeries on his right eye.  (Two in June and one in July).  The first June 2001 operative report notes that the Veteran underwent informed consent including the risks, benefits and alternatives to surgery, and indicated a desire to proceed with the surgery.  The operative report also notes that there was great difficult in inserting the posterior chamber intraocular lens during the procedure because the iris was prolapsing.  It was believed that insertion of the posterior chamber intraocular lens created a posterior capsular tear.  

The subsequent June 2001 operative report also notes that the Veteran underwent informed consent, including the risks, benefits and alternatives to surgery.  The Veteran indicated his desire to proceed with the surgery.  The surgery was performed to reposition the intra ocular lens (IOL).  

The July 2001 operative report also notes that the Veteran underwent informed consent and agreed to the procedure.  The preoperative diagnosis was vitreous in anterior chamber and to the wound in the right eye.  The operation performed was an anterior vitrectomy, sweeping of the iris in the right eye with reposition of the posterior capsule intraocular lens.  

In a private treatment note, dated in July 2002, the Veteran was noted to have had a complicated cataract surgery of the right eye, to have an early cataract of the right eye, and to have an optical imbalance.

In January 2003 the Veteran was afforded a VA C&P eye examination.  After examination the Veteran was diagnosed with anisometropia of the right eye.  Subsequent treatment records, including a VA outpatient ophthalmology note from April 2007 reveal continued complaints of right eye irritation and treatment for conjunctivitis.  The Veteran also reported specific eye irritation with contact lens use.  Mild eye irritation was also noted in May 2008.  

In March 2009 the Veteran was afforded a VA C&P eye examination.  The Veteran was noted to have undergone cataract surgery at the VA in 2001.  The Veteran denied pain, diplopia, and malignant neoplasm.  Distance vision was 20/400 uncorrected in the right eye.  Best corrected vision in the right eye was 20/30-1.  Pinhole revealed improvement to 20/25 in the right eye.  The right pupil was noted to be irregular.  Fields of vision were full to finger count and extra ocular motility showed full range of motion.  Intraocular pressure was 18 mmHg in the right eye.  There was a right upper lid ptosis and evaluation of the lids revealed mild meiobiam gland dysfunction.  The palpebral conjunctiva had trace injection and melanosis.  The cornea had some endo pigment and endo scars in the right eye.  The anterior chamber had a scroll of decemet's adhered to the inferior endothelium.  The posterior chamber intraocular lens implant was in front of the iris into the anterior chamber.  The iris had atrophy in the right eye.  The haptics of the intraocular lens were still posterior to the iris and elongated the pupil.  The vitreous was normal and there was a cup-to-disc of 0.15 horizontal and vertical in the right eye.  The posterior pole had normal vessels and a clear macula in both eyes.  The peripheral retinal was flat and intact.  The examiner gave the impression that the Veteran is pseudophakic and anisometropic following cataract extraction in the right eye.  The examiner rendered the opinion that the Veteran's cataract condition was not incurred in active service and that it was less likely as not caused or aggravated by a service-connected condition.  A rationale was not provided.  

Because there was no opinion of record regarding whether the Veteran's cataract condition was caused or aggravated by treatment received for the Veteran's service-connected acne vulgaris, the matter was sent to an outside medical specialist for an opinion in December 2010.  The specialist was asked to provide answers to the following questions:  (1) Is it more likely than not (a probability of greater than 50 percent; at least as likely as not (likelihood of 50 percent or more); or less likely as not (a probability of less than 50 percent) that the Veteran's right eye cataract condition was incurred in or is related to his active military service?; and, (2)  If the above response is negative, is it more likely than not (a probability of greater than 50 percent; at least as likely as not (likelihood of 50 percent or more); or less likely as not (a probability of less than 50 percent) that the Veteran's right eye cataract condition was due to or permanently aggravated beyond its natural progression by the Veteran's service-connected acne vulgaris, chronic conjunctivitis, or any related medication.  

The medical expert, Dr. H, provided an opinion in January 2011.  Dr. H provided a detailed response to the question(s) posed based on a review of the Veteran's medical record as well as his clinical experience, and reference to a number of textbooks and other literature.  Given the level of detail, the pertinent portion of the opinion is transcribed below:  

QUESTION 1:     "Is it [more, at least as. less likely] that the veteran's right eye cataract condition was incurred in or is related to his active military service?"

A 'cataract' is an opaciflcation or loss of clarity which occurs in the crystalline lens of the eye.  This lens is located inside the eye and, being a part of the eye's optical system, is responsible for focusing light that enters the eye, allowing a person to see clearly.  In the typical human eye, the lens is essentially clear at birth; as the person ages, the lens will become less clear.  The loss of clarity is associated with a decrease in visual acuity.  In the early stages of cataract development, the change in acuity may be unnoticed by the patient, while ultimately the loss is so great that cataract surgery is indicated to restore usable vision.  All humans, provided they live long enough, will experience the development of cataracts, and in fact cataracts are the leading reason for loss of vision in the elderly.  Cataracts are also the leading reason that eye surgery is performed on the elderly. 

Many types of cataracts can exist in the lens of the human eye, the most common of which is known as nuclear sclerosis.  This type of cataract is a result of the unique growth pattern of the lens; it is first apparent as a hardening of the internal lens (resulting in decreased focus ability, usually around age forty), and eventually progresses to a point where the lens takes on a grey, yellow, or brown appearance.  The change in color creates a loss of clarity and subsequent decrease in visual acuity. This vision loss is the impetus for cataract surgery.  Other types of cataracts are also observed in the human eye; most are a result of the aging process, while some are the result of injury, metabolic issues (including systemic diseases), exposure to ultraviolet light, or use of medications and other drugs.  Most cataracts develop later in life, but it is not uncommon to see cataracts in children (infantile or juvenile cataracts), and in fact some patients are born with lens opacities (congenital cataracts).

Within the patient's records, only one type of cataract is consistently mentioned in the right eye; that type is recorded as an anterior polar cataract.  This type of cataract is typically visualized as a small white deposit at the front of the lens, typically in the area of the optic axis (the portion of the lens most closely associated with good vision).  It is generally recognized as a congenital cataract (present from birth) and by its nature can cause a small degree of vision reduction.  Throughout the patient's records, vision in the right eye has been recorded as slightly less than in the left eye by varying degrees; this is consistent with the placement of the opacity and the effect it can have on vision.  The patient eventually had cataract surgery on the right eye, although minimal mention is made of the type of cataract that necessitated surgery.  The record does mention the presence of nuclear sclerosis in the left eye, so it is reasonable to presume that this type of cataract was present on the right also (recall from above that this is the most common type of cataract).  In any case, based on review of the patient's record, including visual acuity, the presence of cataracts, the type of cataracts listed, the patient's age and military history, as well as knowledge of the growth pattern of various cataracts, it is my opinion that "the veteran's right eye cataract condition was less likely as not (a probability of less than 50 percent) incurred in or is related to his active military service."  There is no suggestion in the patient's record that his cataract developed while in service, nor is there an indication that his military service (i.e., occupation in service or other service-related condition) created a cataract condition.

QUESTION 2:     "If the above response is negative, is it [more, at least as, less likely] that the veteran's right eye cataract condition was due to or permanently aggravated beyond its natural progression by the veteran's service-connected acne vulgaris, chronic conjunctivitis, or any related medication."

It is somewhat unusual for a person to have cataract surgery while in his forties, as did this patient.  On the other hand, recall as mentioned above that cataracts may be present at birth and may develop any time thereafter.  Reasons for the presence of cataracts at birth are unclear; cataracts that occur after birth and throughout a person's life are either a result of the aging process or a result of environmental influences.  Aging processes and their influence on cataracts have been described previously.  Environmental influences can include trauma to the eye (an impact to the eye can cause a lens opacity that is very distinct in appearance and is known as a traumatic cataract); metabolic conditions (systemic diseases such as diabetes and numerous others can precipitate or accelerate cataract development); environmental conditions (ultraviolet light is well known for its ability to induce cataracts, both nuclear sclerotic and posterior subcapsular varieties); and medications, prescription or otherwise.  Steroids, used to treat inflammatory conditions, are implicated in the development of posterior subcapsular cataracts.

Regarding this particular patient's cataracts, the records indicate the presence of an anterior polar cataract in the right eye, and nuclear sclerosis in the left eye.  It may be assumed that nuclear sclerosis was present in the right eye as well for reasons mentioned earlier (i.e., nuclear sclerosis is the most common lens opacity in the human eye, and it develops as part of the aging process).  It is likely that the anterior polar cataract was congenital (present at birth) and the nuclear sclerosis developed as the patient aged.  What the record is unclear about is the type of cataract that necessitated surgery on the right eye.  Apparently the cataract present in the right eye (either the nuclear sclerotic variety or another type not listed in the record) progressed to the point that it was labeled "visually significant", meaning that it became dense enough that vision was impaired to a level that indicated surgery.  Surgery was performed on 21 June 2001 on the right eye.  The procedure was complicated and will be discussed later.

The issue at hand is whether the patient's service-connected acne vulgaris, his service connected chronic conjunctivitis, or medication used to treat either condition influenced or exacerbated his cataracts.  The mere presence of either condition (acne or conjunctivitis) has no bearing on cataracts whatsoever.  These are conditions that affect specific body tissues either by infection or inflammation, or a combination of the two; their effects are local and do not influence other tissues.  Although the patient's acne vulgaris was present on his face, and his chronic conjunctivitis was indeed located in his eyes, the physiological processes of both conditions are in no way related to the physiologic process of cataract development.  So the question is actually whether or not the treatment for those conditions caused the cataracts to progress more rapidly than they normally would.  The acne vulgaris was treated with a variety of agents including doxycycline (an antibiotic), benzoyl peroxide (topical antibiotic), and derivatives of vitamin A (agents often very effective in the treatment of recalcitrant acne, available in topical preparations as well as an oral preparation known commercially as Accutane).  Presently, none of the above agents has been proven to hasten or retard the growth of cataracts when used topically.  They assert their therapeutic effects upon the tissue to which they are applied, and are not transferred to the internal eye.  Accutane, which this patient used for some amount of time, was not initially known to cause cataracts.  Recently it was withdrawn from the market, and since that time there have been anecdotal accounts of this medication causing cataracts.  It has been shown that when used orally, the active agent in Accutane (isotretinoin) may with time migrate to the lens.  Whether the presence of isotretinoin in the lens leads to cataract formation or hastens the development of existing cataracts has yet to be confirmed; research is ongoing in this matter.

The patient's chronic conjunctivitis was treated with various agents including artificial tears, topical antibiotics, and preparations containing a combination of an antibiotic and a steroid.  Of these agents, only the steroid has been implicated in cataract development.  Steroids are agents that affect or control inflammation within the body's tissues, and are frequently used to treat the inflammatory component of conjunctivitis (and many other inflammatory conditions within the eye).  In fact, many anti-inflammatory agents are produced by the body to mediate inflammation.  To select a steroid preparation to treat this patient's condition is a reasonable choice; these preparations are used routinely to treat chronic inflammatory conditions such as chronic conjunctivitis.

As stated above, steroids have been linked to cataract formation.  The process is dose-related, meaning that the higher the dose (or strength) of steroid administered, or the greater the length of time it is administered, the more likely the patient is to develop a cataract.  High dose steroids are frequently used to treat certain internal inflammatory conditions of the eye, such as uveitis; these are powerful agents that are typically used for long periods of time.  Patients who use steroids on that level, and who use them for extended periods (months or years), may develop a lens opacity known as a posterior subcapsular cataract.  The strength of the steroid used in this patient's treatment was quite mild in comparison, and the risk for cataract development is very low.  Although the specific type of cataract that necessitated surgery in the right eye was not mentioned in the record (a posterior subcapsular cataract would be the type most likely to be caused by steroid use), it is highly unlikely that the steroid therapy used for this patient's conjunctivitis would cause the development of a visually significant cataract. 

It is my opinion that the two conditions in question, acne vulgaris and chronic conjunctivitis, in no way created or exacerbated the patient's cataracts, and the likelihood that agents used to treat those conditions would do the same is very low. I would state that "it is less likely as not (a probability of less than 50 percent) that the veteran's right eye cataract condition was due to or permanently aggravated beyond its natural progression by the veteran's service-connected acne vulgaris, chronic conjunctivitis, or any related medication."

There is no competent medical opinion to the contrary.  Although the Veteran is certainly competent to report his symptoms, and there is no reason to doubt his credibility in this regard, the Veteran does not possess the requisite medical expertise necessary to provide an opinion requiring such medical knowledge as the complex medical question in this case.  The Veteran's account of his symptoms, alone, does not provide enough evidence to show that the Veteran, as likely as not, had a cataract in the right eye that had its onset in service, or was caused or aggravated by any event or injury or disease in service because, as Dr. H pointed out, this is not a case where symptoms alone can define a medical condition or the onset, or etiology thereof.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  The Veteran is also not competent to provide an etiological opinion that cataracts are due to or aggravated by a service-connected condition to include the medications taken therefore.  The medical expert opined that the disorder was not incurred in service nor was it due to or aggravated by a service-connected disorder to include medications taken therefore.  The expert provided a complete rationale for his medical opinions, which were based on a review of the medical history and sound medical principles, and there is no competent medical opinion to the contrary.  

For these reasons, the preponderance of the evidence is against the claim and service connection for a right eye cataract is not warranted, either on a direct basis or a secondary basis.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

III.  38 U.S.C.A. § 1151

The Veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 for additional disability of the right eye due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA; or, by an event not reasonably foreseeable.  Specifically, the Veteran asserts that as a result of VA surgeries, he has additional right eye disability which was not reasonably foreseeable.

Pursuant to 38 U.S.C.A. § 1151, compensation is awarded, under certain circumstances, for a qualifying additional disability in the same manner as if such additional disability is service- connected.  38 U.S.C.A. § 1151.

First, the disability must be caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by VA, and the proximate cause of the disability must be attributable to (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Under 38 C.F.R. § 17.32(b), except as otherwise provided, all patient care furnished under title 38 U.S.C.A. shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.

Under 38 C.F.R. § 17.32(c), informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.

Under 38 C.F.R. § 17.32(d), the informed consent process must be appropriately documented in the medical record. In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; require injections of any substance into a joint space or body cavity; or involve testing for Human Immunodeficiency Virus (HIV).

Second, there must be evidence of additional disability, as shown by comparing the Veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  In determining whether disability resulted from disease or injury or aggravation of an existing disease or injury suffered as a result of VA care, the evidence must show actual causation rather than coincidental occurrence. 38 C.F.R. § 3.361(c)(1).  Finally, the disability must not be the result of willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Because the record did not contain a competent medical opinion regarding whether the Veteran's anisometropia, or any other residual of the right eye cataract surgery in June and July 2001, resulted from any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by the VA or whether the proximate cause of the Veteran's additional disability was an event not reasonably foreseeable, the matter was referred to an outside specialist for an opinion.  Dr. H was asked to provide an opinion with regard to the following questions:  (3)  Did the Veteran sustain any additional disability to the right eye as a result of VA surgeries conducted in 2001, to include but not limited to anisometropia and pseudophakia?; and, (4)  If the Veteran is determined to have sustained additional disability as the result of VA surgeries in 2001, such as anisometropia and pseudophakia, is it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the cause of such additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA; or an event not reasonably foreseeable by a reasonable health care provider?  

Dr. H provided a detailed response in January 2011 to the question(s) posed based on a review of the Veteran's medical record as well as his clinical experience, and reference to a number of textbooks and other literature.  Given the level of detail, the pertinent portion of the opinion is transcribed below:  

QUESTION 3:     "Did the veteran sustain any additional disability to the right eye as a result of VA surgeries conducted in 2001, to include but not limited to anisometropia and pseudophakia?"

The patient underwent initial cataract surgery for the right eye on 21 June 2001.  Due to complications of that initial surgery, his right eye was operated on two more times shortly thereafter (29 June and 11 July of 2001).  Final outcomes after the surgeries were completed include: restoration of vision in the right eye to 20/20, pseudophakia, and anisometropia.  Although visual acuity in the right eye just prior to cataract surgery is not readily found in the patient's record, it is assumed that it was worse than 20/40, as this is the minimum level of visual impairment that would indicate surgical correction of a cataract.  If vision is 20/40 or better, surgery is not normally performed, due to the risks associated with surgery versus expected post-surgical vision improvement.  In this patient's case, the final visual acuity with best optical correction was found to be 20/20 on more than one occasion (including 25 July 2002 and 19 December 2006).  When vision after surgery (20/20) is compared to pre-surgery vision (presumably worse than 20/40), then this patient's right eye cataract surgery would be considered successful; his vision was restored to normal as a result of his surgery.

As previously described, the human eye contains a structure known as the 'crystalline lens', or 'lens' for short.  This lens serves as an optical element within the eye and functions to focus light that enters the eye, enabling a person to see clearly.  When a person is diagnosed with a cataract, it simply means that the lens is no longer optically clear.  Over a lifetime, every person will experience changes within the lens that reduce its clarity; thus, every person will eventually be diagnosed with cataracts, and cataract surgery will ultimately be indicated, provided that person lives long enough.  Recall that some people are born with cataracts, some cataracts develop early in life, and eventually everyone develops cataracts.

 A person who has not undergone cataract surgery is said to be "phakic". Meaning that the natural crystalline lens is still intact (regardless of the presence of absence of a cataract).

 A person who is "aphakic" has undergone cataract surgery to remove the crystalline lens.  In the early days of cataract surgery, this was the extent of the treatment. Recall that, since the natural lens comprises part of the eye's focusing system, its absence will prevent that eye from seeing clearly. When the lens is removed, the optical focusing power that it provided must be replaced in some fashion.  Prior to the advent of intraocular lens implants, cataract surgery was performed to remove the natural lens, and the patient was fitted with glasses containing a very strong, thick lens.  This was a less than optimal situation because the glasses were cosmetically unappealing (they were heavy and caused the eye to appear magnified) and resulted in compromised visual quality for the patient.  During the past few decades, an intraocular lens implant has been utilized.  This is a small circular lens which looks similar to a small contact lens, and has short projections called 'haptics' attached to its periphery which are used to position it within the eye.  Once the natural lens has been removed, this implant is placed inside the eye, restoring optical power and normal vision to that eye.  "Pseudophakia " refers to the status of a person's eye which has undergone cataract surgery and subsequently received an intraocular lens implant.

This patient is now referred to as a "pseudophake", or as having "pseudophakia", meaning that he has undergone cataract surgery and was subsequently fitted with an intraocular lens implant (known as an "IOL").  Having pseudophakia is not in and of itself a disability.  Rather, it means that a person who previously saw poorly due to a failing natural element within the eye now has, as a result of surgery, normal vision through the use of an artificial lens implant which replaced the failing natural lens.  This surgery is performed hundreds or thousands of times each day in this country.

Anisometropia, however, is an outcome of surgery which is not expected.  This is a situation in which the refractive state (also known as 'refraction' or 'eyeglass prescription') is significantly different between the two eyes.  In the normal population, most people have refractions which are very similar between the eyes, usually a difference of less than one diopter (a unit of optical power measurement) from right to left.  Upon completion of this patient's surgery, he was found to have a difference of three or more diopters of difference between the eyes; the right eye was significantly more myopic (near-sighted) than the left.  A difference of this amount can without question be labeled as 'anisometropia'.  To state categorically that anisometropia is a disability without exception is debatable.  Anisometropia, although not a desirable condition in most instances, and generally (though not always) considered undesirable following cataract surgery, is actually found frequently in the normal (unoperated) population.  Many people are born with an amount of anisometropia, and the condition can develop naturally over a person's lifetime.  It is reasonable to assume that for a person to be rendered anisometropic by surgical means is not necessarily different from a person developing such a condition naturally.  A disability associated with anisometropia stems not from the simple diagnosis of the condition, but rather from secondary factors including: the amount of anisometropia induced, the refractive state prior to surgery, and the means used to ameliorate the condition.  The human visual system is most effective when it has two eyes, both of which are capable of sending clear images to the brain.  In order for a person to have clear, comfortable vision, as well as the best possible visual processing, it is important (regardless of age, presence or absence of cataracts, or surgical history) to have the vision in each eye corrected as fully as possible.  In other words, if a person has refractive error in either eye, it is desirable for that person to wear glasses, contact lenses, or by other means have that refractive error corrected.

Regarding the patient in question, although he was rendered notably anisometropic following his surgeries in 2001, his induced refractive error was indeed capable of being corrected by optical means; he was fitted with glasses and achieved 20/20 vision, and was also fitted with a contact lens on the right eye, again achieving 20/20 vision.  This need for correction (and hence the type of corrective measures utilized) are the actual source of any disability the patient may have, rather than simply being labeled 'anisometropic'.  Reasons are as follows:

  Prior to this patient's surgery, his refractions were essentially equal between his eyes; no anisometropia existed. Following surgery, the right eye became significantly more myopic (three or more diopters as noted in the record on dates including 25 July 2002, 19 December 2006, and 18 December 2007).  It has been documented by numerous studies and in many textbooks that a person adapts to a particular visual state at an early age, and adaptation to any change in that state becomes progressively more difficult as the person ages.  For instance, a person who is born blind in one or both eyes will adapt to that deficit and learn to function much more quickly and much more effectively than a person who experiences the loss of one or both eyes later in life.  Although that example is extreme, the same principles apply to the patient in question.  For much of his life prior to surgery, he enjoyed good vision in each eye (his record states 20/20 vision in both eyes), and required essentially no correction in either eye to achieve that high level of vision.  As the cataract worsened in the right eye, he found that vision on that side decreased to the point that surgery was indicated.  Although the surgery did in fact restore the ability to achieve 20/20 vision, an additional optical corrective device (glasses or contact lenses) was required for the patient to realize that good vision.  Suddenly, the patient finds that his visual function is different from his entire life previously, as he now has to use glasses or contacts to see well.  In addition to whatever inconvenience he may have experienced from the necessity of wearing optical correction, he would find that vision comfort, vision processing, and depth perception to a certain degree, would all be affected or complicated by the optical aberrations associated with wearing dissimilar prescriptions.  Symptoms he would experience might include: vision discomfort from aniseikonia (an optical phenomenon in which the patient perceives two different image sizes due to the two significantly different prescriptions); possible diplopia (double vision that may be induced by optical aberrations when wearing glasses); compromised depth perception at certain distances; image motion problems due to the two different prescriptions; possible distractions when driving; and uncomfortable as well as awkward looking glasses due to the thick lens on the right side and the much thinner lens on the left.

    The patient was eventually fitted with contact lenses to provide 20/20 visual acuity in each eye.  Optically this is the better choice in such cases compared to glasses, but this method is not without problems.  He was given extended wear soft contact lenses to use in place of his glasses.  For obscure optical reasons this will reduce many of the effects (including aniseikonia, diplopia, depth perception issues, and most of the other problems listed above).  Simply using the contact lens all but eliminates any optical or vision "disability" issues from the patient's induced anisometropia.  But by wearing the lens on the right eye, another set of conditions arises which can become problematic.  Soft contact lenses, although worn by millions of people every day, are not without risk.  By placing that foreign material in the eye, risk of infection is increased by a measurable percentage; by using that lens on an 'extended wear" basis (meaning he would leave it in for a week or more), the risk of infection multiplies.  The patient's record indicates that he did in fact experience difficulties from wearing his contact lens, and was diagnosed with signs associated with "contact lens overuse".  Obviously, patients in the normal population also experience these issues, but if the patient had not become anisometropic in the first place, he would not have been exposed to such complications.  Further, because the patient has a history of surgery on the right eye, wearing a contact lens in that eye compounds the possibility that he will experience future complications including infection, inflammation, and contact lens intolerance.

Besides the risks listed above, there is the simple fact that the patient must now deal with insertion, removal, and care for a contact lens.  Again, millions of people each day are faced with the same tasks, but had the patient not been made anisometropic, he would not have to perform those tasks.

To summarize, the short answer to question #3 is as follows: The patient did in fact, as a result of VA surgeries performed in 2001, sustain changes to his right eye which precipitated the diagnoses of pseudophakia and anisometropia.  It is my opinion that his pseudophakia does not represent a disability; rather, it is evidence that the patient underwent a surgical procedure to correct a naturally occurring condition (cataract) and as a result of this surgery his vision was improved.  Based on the patient's pre- and post-surgical refractive states, it is obvious that he may now be labeled anisometropic.  Whether this may be strictly labeled as a disability is debatable, but it is my opinion that the amount of anisometropia induced, as well as visual limitations or 'inconveniences' associated with its correction, are in fact an annoyance to the patient, they have permanently altered his visual state, and may in fact be considered a disability to a certain degree.

QUESTION 4:     "If the veteran is determined to have sustained additional disability as the result of VA surgeries in 2001, such as anisometropia and pseudophakia, is it [more, at least as, less likely] that the cause of such additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA; or an event not reasonably foreseeable by a reasonable health care provider?"

The patient underwent three surgeries on the right eye in 2001 to treat his cataracts.  Initial surgery was performed on 21 June 2001.  The operating surgeon states in her report that the patient was properly prepared for surgery, and that appropriate techniques were performed to remove the patient's natural lens.  It was then stated that while the intraocular lens (IOL) was being placed, difficulty was experienced due to "iris prolapse".  This is a situation in which the iris of the eye falls into the area where the IOL is being positioned, and severely complicates the procedure.  Ultimately, the IOL was placed in the eye and the entry incision was closed.

As a result of difficulties during initial surgery, the patient had the following complications: iris capture of the IOL (meaning a part of the implant was trapped within the pupil); vitreous prolapse into the anterior chamber (meaning that material that naturally occurs behind the lens was displaced into the area in front of the pupil); and the posterior portion of the capsule was torn (the capsule is a naturally occurring structure that contains the patient's natural lens, and is the structure into which the IOL is normally placed).  None of these complications would be expected or desired during cataract surgery; on the other hand, they resulted in no loss of vision.

Cataract surgery is one of the most common eye surgeries performed in this country, with thousands of procedures occurring daily.  Despite its prevalence, however, it cannot be considered a routine or easy procedure.  The technique requires continuous use of a microscope to view the operating field, microscopic manipulation of structures and materials is required, and accuracy on a level of tenths of a millimeter or less is required for a good outcome.  A multitude of things can go wrong, and even small events can have tragic results.  With regard to this patient, it is stated in the record that during the first procedure, "great difficulty" (per the surgeon) was experienced while inserting the IOL due to vitreous prolapse.  This is a situation that is completely unpredictable.  It cannot be anticipated prior to surgery, and if it occurs during the procedure, the surgeon's view is limited, the IOL becomes very difficult to place, and in the worst cases poor results including vision loss may occur.  Despite the iris prolapse, the surgeon was able to place the IOL (albeit with iris capture), and the entry wound was closed with no leakage.  The patient subsequently experienced no post-operative infection.

Due to the iris-captured IOL, and due to the projection of vitreous into the anterior chamber, second and third surgeries were performed on the right eye (29 June 2001 and 11 July 2001).  These procedures were to clear the iris and anterior chamber of vitreous, and to attempt to reposition the IOL.  It appears per the record that the vitreous was successfully removed, but that the IOL was not able to be relocated to an optimal position.

It must be pointed out that each time an eye is opened for surgery, a significant risk for complications (including infection and other conditions leading to loss of vision) exists.  Further, during each attempt to reposition an IOL, more serious risks are incurred, including but not limited to retinal detachments and loss of iris function.  I would state that, despite having three surgeries performed on the same eye in rapid succession (two of which were performed to repair unforeseen and unpredictable complications), the patient had a remarkably good outcome.  He suffered no loss of vision in that eye (demonstrated by his repeated ability to achieve 20/20 vision with optical correction), and he experienced no post-operative infection.  It could be said that the skill demonstrated by the surgical team was exceptional when the final results are reviewed.

To answer question number four:  It is my opinion that "it is less likely than not (probability less than 50%) that the cause of [disability] was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA."  In fact, I would add that the chance of any of the above occurring would be much closer to "zero percent" than to "less than 50%".  Further, it is my opinion that the patient's complications arose from "an event not reasonably foreseeable by a reasonable health care provider.''

Despite the fact that the Veteran has corrected 20/20 vision in the right eye, he continues to maintain that he suffers additional disability as a result of actions by VA medical professionals.  As previously noted, the United States Court of Appeals for Veterans Claims (Court) has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  In this regard, the Veteran has described continuity of symptoms such as soreness and irritation in the right eye since the surgery, as well as the annoyance that comes with the added disability of anisometropia, including depth perception problems, reduced night vision, and trouble with contact lenses.  

While the Veteran is capable of observing symptoms such as eye discomfort or blurred vision, he is not competent (i.e., professionally qualified) to state that (1) a surgical procedure was performed improperly; or (2) that the alleged improper performance of a surgical procedure by VA medical staff resulted in current disability.

Even assuming that the Veteran is competent to offer these opinions, any such lay statements made by the Veteran in this regard are entitled to limited probative value since he lacks any medical training.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

In essence, the examiner explained that the Veteran had corrected vision to 20/20, and as such, the actions by VA medical providers actually resulted in a positive outcome despite the complications.  However, the examiner also noted that the surgical procedures did, in fact, result in anisometropia.  Regardless of whether it is actually considered a disability, the fact remains that the Veteran's anisometropia causes him problems that were not evident prior to the surgery.  In that regard, the medical expert opined that the amount of anisometropia induced, as well as visual limitations or 'inconveniences' associated with its correction, are in fact an annoyance to the patient, they have permanently altered his visual state, and may in fact be considered a disability to a certain degree.

Further, the examiner did not question the fact that the cataracts removal in June 2001 was not without complications, and he admitted that none of the complications would be expected or desired during cataract surgery.  Specifically, the examiner noted the following complications during surgery:  the iris capture of the IOL (meaning a part of the implant was trapped within the pupil); vitreous prolapse into the anterior chamber (meaning that material that naturally occurs behind the lens was displaced into the area in front of the pupil); and the posterior portion of the capsule was torn (the capsule is a naturally occurring structure that contains the patient's natural lens, and is the structure into which the IOL is normally placed).  The examiner emphasized that none of these complications would be expected or desired during cataract surgery; on the other hand, they resulted in no loss of vision.

Finally, the examiner concluded that the complications arose from an event not reasonably foreseeable.  Thus, in essence, the examiner opined that the Veteran's additional disability, which includes, but is not necessarily limited to, anisometropia, was incurred as a result of surgical complications due to events not reasonably foreseeable.  In light of the foregoing, the criteria for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 have been met in this case.  

Although the Veteran's vision was corrected to 20/20, he nevertheless has other disabilities of the right eye that were not present prior to the cataracts surgery in June 2001 and which have been attributable to complications as a result of events not reasonably foreseeable.  In light of the foregoing, and in resolving all doubt in the Veteran's favor, the evidence establishes that compensation is warranted pursuant to 38 U.S.C.A. § 1151 for additional disability as a result of complications not reasonably foreseeable that occurred during a right eye cataracts procedure in June 2001 at a VA facility.  


ORDER

Service connection for cataracts of the right eye is denied.  

Compensation pursuant to 38 U.S.C.A. § 1151 for complications resulting from cataracts surgery, including, but not limited to, anisometropia, is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


